Exhibit 10.2
 
 
June 15, 2011
 
 
Shareholders and Board of Directors
TrueSport Alliances & Entertainment, Ltd.
 
 
Dear Sir/Madam:
 
This letter hereby serves as my notification to the shareholders and directors
of Truesport Alliances & Entertainment, Ltd., a Nevada corporation, of my
resignation, effective immediately, from my positions as President, Chief
Executive Officer, Treasurer, Secretary,  and as Chairman of the Board of
Truesport Alliances & Entertainments, Ltd.
 


 
 
/s/ Scott Ence_
Scott Ence
 


 